The plaintiff in error, hereinafter called defendant, was convicted in the district court of Hughes county of murder, and sentenced to life imprisonment in the state penitentiary.
From the judgment of conviction, defendant appealed to this court. Since the appeal was lodged in this court, and before the final submission of the case, defendant departed this life at the state penitentiary, as satisfactorily appears from a motion on file in this case.
In a criminal prosecution, the purpose of the proceeding being to punish the accused, the action must necessarily abate upon his death, and, where it is made to appear that the plaintiff in error has died pending the determination of his appeal, the case will be abated. It is therefore adjudged and ordered that the proceedings in the above-entitled cause do abate, with directions to the trial court to enter its appropriate order to that effect.
DAVENPORT and CHAPPELL, JJ., concur. *Page 455